     Case 2:21-cv-01914-SVW-JC Document 5 Filed 07/27/21 Page 1 of 4 Page ID #:151



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      TRAVIS JEROME GAUFF,                          )   Case No. 2:21-cv-01914-SVW-JC
11                                                  )
                             Petitioner,            )
12                                                  )   ORDER DISMISSING PETITION
                     v.                             )   FOR WRIT OF HABEAS
13                                                  )   CORPUS AND ACTION
      R.J. FISHER, JR., Warden,                     )   WITHOUT PREJUDICE
14                                                  )
                                                    )
15                     Respondent.                  )
      ________________________________              )
16
     I.    SUMMARY
17
           On February 26, 2021, petitioner Travis Jerome Gauff formally filed a
18
     Petition for Writ of Habeas Corpus by a Person in State Custody (“Current Federal
19
     Petition”) under 28 U.S.C. § 2254. The Current Federal Petition challenges
20
     petitioner’s 1997 conviction and sentence in Los Angeles County Superior Court
21
     Case No. YA026903 (“State Case”).
22
           Based on the record (including facts as to which this Court takes judicial
23
     notice as detailed below) and the applicable law, the Current Federal Petition and
24
     this action are dismissed without prejudice for lack of jurisdiction because
25
     petitioner did not obtain the requisite authorization from the Court of Appeals to
26
     file a successive petition. Further, the Clerk of the Court is directed to refer the
27
     ///
28
     Case 2:21-cv-01914-SVW-JC Document 5 Filed 07/27/21 Page 2 of 4 Page ID #:152



 1 Current Federal Petition to the United States Court of Appeals for the Ninth Circuit
 2 (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 3 II.       PROCEDURAL HISTORY2
 4           A.       State Proceedings
 5           In May 1997, in the State Case, a jury convicted petitioner of rape, oral
 6 copulation of a child under the age of 14, assault with a deadly weapon, and
 7 carjacking. On May 20, 1997, the trial court sentenced petitioner to 81 years in
 8 state prison.
 9           Petitioner appealed his conviction to the California Court of Appeal, which
10 affirmed the judgment as modified in a reasoned decision dated September 1, 1998.
11 On December 16, 1998, the California Supreme Court summarily denied review.
12           Petitioner thereafter sought, and was denied habeas relief in the Los Angeles
13 County Superior Court, the California Court of Appeal, and the California
14 Supreme Court.
15           B.       Prior Federal Action (CDCA Case No. 19-cv-10940-SVW-JC)
16           On December 19, 2019, petitioner formally filed a Petition Under 28 U.S.C.
17 § 2254 for Writ of Habeas Corpus by a Person in State Custody (“Prior Federal
18 Petition”) in the Prior Federal Action. On July 14, 2020, this Court dismissed the
19 Prior Federal Petition and the Prior Federal Action with prejudice because
20
21           1
              Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
     authorization to file a second or successive 2254 petition . . . in the district court must file an
22   application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
23   § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court,
     the district court shall refer it to the [C]ourt of [A]ppeals.”
24
             2
                The facts and procedural history set forth in this section are derived from the Current
25 Federal Petition and supporting documents and dockets/court records in the following Central
26 District of California (“CDCA”) case of which this Court takes judicial notice: Gauff v. Fisher,
     CDCA Case No. 2:19-cv-10940-SVW-JC (“Prior Federal Action”). See Fed. R. Evid. 201;
27 Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (court may take judicial
28 notice of undisputed matters of public record including documents on file in federal or state
     courts).

                                                         2
     Case 2:21-cv-01914-SVW-JC Document 5 Filed 07/27/21 Page 3 of 4 Page ID #:153



 1 petitioner’s claims were barred by the statute of limitations. On July 15, 2020,
 2 Judgment was entered accordingly. Petitioner did not appeal.
 3          C.     Current Federal Petition
 4          As noted above, on February 26, 2021, petitioner formally filed the Current
 5 Federal Petition which again challenges the judgment in the State Case. The
 6 record does not reflect that petitioner has obtained authorization from the Ninth
 7 Circuit to file the Current Federal Petition in District Court.3
 8 III.     DISCUSSION
 9          Before a habeas petitioner may file a second or successive petition in a
10 district court, he must apply to the appropriate court of appeals for an order
11 authorizing the district court to consider the application. Burton v. Stewart, 549
12 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
13 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
14 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also
15 Reyes v. Vaughn, 276 F.Supp.2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
16 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
17 consider the merits of a second or successive habeas petition in the absence of
18 proper authorization from a court of appeals. Cooper v. Calderon, 274 F.3d 1270,
19 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157 F.3d 661, 664
20 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
21          A second or subsequent habeas petition is not considered “successive” if the
22 initial habeas petition was dismissed for a technical or procedural reason, rather
23 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
24 habeas petition not “successive” if initial habeas petition dismissed for failure to
25 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
26 (1998) (second habeas petition not “successive” if claim raised in first habeas
27
28          3
              A search of the court’s PACER system does not reflect that petitioner has been granted
     leave to file a second or successive petition by the Ninth Circuit.

                                                    3
     Case 2:21-cv-01914-SVW-JC Document 5 Filed 07/27/21 Page 4 of 4 Page ID #:154



 1 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
 2 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
 3 on the merits rendering subsequent petition “second or successive”); Henderson v.
 4 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
 5 constitutes disposition on the merits rendering subsequent petition “second or
 6 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
 7 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
 8 the merits) (citations omitted); Reyes v. United States, 1999 WL 1021815 *3
 9 (E.D.N.Y. 1999) (dismissal of first habeas petition for failure to prosecute pursuant
10 to Fed. R. Civ. P. 41(b) constitutes dismissal on the merits and renders
11 subsequently filed habeas petition second or successive).
12         Petitioner’s Prior Federal Petition was dismissed with prejudice as untimely
13 – a determination which the Ninth Circuit has deemed to constitute a disposition on
14 the merits. See McNabb, 576 F.3d at 1030. Accordingly, the Current Federal
15 Petition is successive. Since petitioner filed the Current Federal Petition without
16 authorization from the Ninth Circuit, this Court lacks jurisdiction to consider it.
17 IV.     ORDER
18         IT IS THEREFORE ORDERED that the Current Federal Petition and this
19 action are dismissed without prejudice. The Clerk of the Court is directed to refer
20 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-
21 3(a).
22         IT IS SO ORDERED.
23
     DATED:______________
              July 27, 2021
24
                                     ________________________________________
25
                                     HONORABLE STEPHEN V. WILSON
26                                   UNITED STATES DISTRICT JUDGE
27
28

                                              4
